 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    JOHN ENOS, an individual,
                                                              CASE NO. 3:17-cv-00095-MMD-VPC
11                                         Plaintiff,

12    vs.                                               ORDER RE:
                                                        STIPULATION AND [PROPOSED]
13                                                      ORDER TO EXTEND TIME TO FILE
      DOUGLAS COUNTY, a political subdivision of REPLY TO OPPOSITIONS TO
14    the State of Nevada; SCOTT SHICK, Chief           MOTIONS FOR PARTIAL SMMARY
15    Juvenile Probation Officer of the Juvenile        JUDGMENT [ECF Nos. 114 and 115]
      Probation Department; VICTORIA SAUER-
16    LAMB, Supervisor of the Juvenile Probation
      Department; NATHAN TOD YOUNG, Judge of
17                                                      [Third Request]
      the Ninth Judicial District Court of the State of
18    Nevada; MICHAEL GIBBONS, Former Judge
      of the Ninth Judicial District Court of Nevada;
19    THE STATE OF NEVADA ex rel. Nathan Todd
      Young and Michael Gibbons; DOE
20    GOVERNMENTAL ENTITIES 1-10; DOE
21    BUSINESS ENTITIES 1-10; and DOE
      INDIVIDUALS 4-50,
22
                                         Defendants.
23
24
25          COME NOW Defendants, DOUGLAS COUNTY, SCOTT SHICK, and VICTORIA
26   SAUER-LAMB, and Plaintiff, JOHN ENOS, by and through their attorneys of record, and
27   hereby request an extension of time for the parties to file their replies to oppositions to the
28   motions for partial summary judgment [ECF Nos. 114 and 115].



                                                        -1-
 1          The oppositions are currently due on October 15, 2019, and the parties request an
 2   additional one week extension of time through and until October 22, 2019, to file their replies to
 3   oppositions to the motions for partial summary judgment. This is the parties’ third request to
 4   extend this deadline. The parties submit that this third request is not for the purpose of undue
 5   delay but is related to caseload and calendaring issues, staffing issues recently experienced by
 6   the law firm for counsel for the Defendants, and out of State travel for defense counsel.
 7
       DATED this 9th day of October, 2019.             DATED this 9th day of October, 2019.
 8
       THE GEDDES LAW FIRM, P.C.                        THORNDAL ARMSTRONG DELK
 9                                                      BALKENBUSH & EISINGER

10
       By: / s / William Geddes_________                By: / s / Katherine F. Parks __________
11        William J. Geddes, Esq.                          Katherine F. Parks, Esq.
          Kristen Geddes, Esq.                             State Bar No. 6227
12        8600 Technology Way, Suite 107                   6590 S. McCarran Blvd., Suite B
13        Reno, Nevada 89521                               Reno, Nevada 89509
          (775) 853-9455                                   (775) 786-2882
14                                                         kfp@thorndal.com
       DATED this 9th day of October, 2019.                Attorneys for Defendants
15                                                         DOUGLAS COUNTY, SCOTT SHICK, AND
16     THE PALMER LAW FIRM, P.C.                           VICTORIA SAUER-LAMB

17     By: / s / Raelene K. Palmer, Esq. _____
          Raelene K. Palmer, Esq.
18        5550 Painted Mirage Road, Suite 320
19        Las Vegas, Nevada 89149
          (702) 952-9533
20        rpalmer@plflawyers.com
          Attorneys for Plaintiff
21        John Enos
22
23
                                                  ORDER
24
25          IT IS SO ORDERED.

26          DATED THIS 9th day of October 2019.
27
28                                                 ___________________________________
                                                   MIRANDA M. DU
                                                   CHIEF DISTRICT COURT JUDGE

                                                    -2-
